Citation Nr: 0934710	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as due to medication prescribed for a service-connected 
disability.

2.  Entitlement to service connection for arthritis of all 
major joints, to include as due to medication prescribed for 
a service-connected disability.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for ulcers, to include 
as due to medication prescribed for a service-connected 
disability.

5.  Entitlement to service connection for hypertension, to 
include as due to medication prescribed for a service-
connected disability.

6.  Entitlement to service connection for hearing loss 
disability, right ear.

7.  Entitlement to service connection for tinnitus 
disability, right ear.

8.  Entitlement to a compensable initial rating for 
urticaria.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
September 1964.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a RO hearing in September 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

On March 30, 2006, the Board issued a decision denying 
entitlement to service connection for varicose veins, ulcers, 
and hypertension, and remanded the issues of entitlement to 
service connection for asthma, arthritis of all major joints, 
hearing loss disability, right ear, tinnitus disability, 
right ear, and entitlement to a compensable rating for 
urticaria.

In a May 2006 submission from the Veteran, he indicated that 
he had previously requested a Board hearing in the VA Form 9 
(substantive appeal) received from VA in March 2004, and, 
again, requested a Board hearing.  However, thereafter, he 
indicated that he no longer desired a Board hearing.  In 
September 2007, VA sent correspondence to the Veteran 
requesting clarification as to whether he desired a Board 
hearing.  In a September 2007 submission from the Veteran 
received by the Board, he requested a videoconference hearing 
before the Board.

In October 2007 correspondence from VA, the Veteran was 
informed that a videoconference Board hearing would be 
scheduled.  To date, however, a videoconference Board hearing 
has not been scheduled.  Thus, a remand is necessary to 
schedule the Veteran for a videoconference Board hearing to 
be held in Portland, Oregon.

The Veteran is advised that if he attends the scheduled 
videoconference Board hearing at the Portland RO, the issues 
of entitlement to service connection for varicose veins, 
ulcers, and hypertension denied in the March 30, 2006 Board 
decision will be vacated and considered on a de novo basis.  
If the Veteran fails to attend the scheduled videoconference 
Board hearing, the March 30, 2006 Board decision will stay in 
effect, and the remanded issues will be recertified to the 
Board upon completion of any necessary development.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference Board hearing in 
Portland, Oregon.  Once the hearing is 
conducted, or in the event the Veteran 
cancels his hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




